848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki MAHAMMAD, Plaintiff-Appellant,v.VANDERVORT, et al.;  Michael Dutton, Warden;  Valerie Sweat,Defendants,Nancy A. Wolfe, Dr., Defendant-Appellee.
No. 88-5058.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that plaintiff filed a 42 U.S.C. Sec. 1983 civil rights complaint against numerous defendants in January of 1987.  The action as to all the defendants except Dutton, Wolfe and Sweat was transferred to another district court by order filed June 23, 1987.  Defendant Wolfe was dismissed by order filed November 19, 1987, and plaintiff appealed from that order on December 16, 1987.  The case is still pending as to defendants Dutton and Sweat.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.  Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 733, 734 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.